Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-14 and 20, in the reply filed on 08/26/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse and made final (MPEP § 818.03(a)). Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-14 and 20 are currently under examination on the merits.

Claim objection
All claims are objected to because of the following informalities:  “phase retardation amount” should read “phase retardation value”, “…the retardation regions comprising a quarter of wavelength of…”, should read “…the retardation regions being a quarter of wavelength of…” .  Appropriate correction is required.
Claims 12 and 13, “polymer liquid crystal “ should read “liquid crystal polymer”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 20 are rejected as being vague and indefinite the claims recited “a phase retardation amount of each type of the retardation regions comprising a quarter of a wavelength of light of one color” for following reasons: (1) an optical retardation layer general presents two phase retardation values including in-plane retardation value Re and thickness retardation value Rth, neither the claims and nor specification as originally filed clearly set forth what the retardation amount (value) is.  (2) retardation value of a retardation layer generally has wavelength dependency, the retardation values as presently claimed do not provide wavelength with which the retardation value is measured.  (3) “wavelength of one color” is not clearly define in these claims because the color as recited can be any color which includes all chromatic colors and non-chromatic colors with numerous wavelength combinations. For the purpose of this office action, it is taken that the phase retardation values are Re value with wavelength ranges as recited in present claim 4, to correspond with three primary color red, green and blue. In addition, in the phrase “two types of retardation regions”, the “type” is not clearly defined. Claims 2-14 are also rejected for depending from claim 1, thus inclusion of its indefinite features. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13 and 20 are rejected under 35 U.S.C. 103 as obvious over Yoshinari et al (WO  2019093446, English equivalent US 20200264475, ‘475 hereafter, is cited in this office action).
Regarding claims 1-6, 8-13 and 20,  ‘475 discloses a display device comprising a display panel and a polarizer on the light emitting side of the display panel, wherein the polarizer including an optical retardation layer and a linear polarization layer laminated together (Fig 1, display panel 18, phase retardation 14  and linear polarizer 12, [0049], [0050], [0062]-[0063]), and  the angle between slow axis of the retardation layer and absorption axis of the linear polarizer is 45 degree ([0064]).  The polarizer also includes a liquid crystal sub-layer layer which may further include an alignment layer (Fig. 1, layer 16, [0051], [0092]). In correspondence to each of the light of three primary color emitting from each pixel of the display panel, the retardation layer is naturally divided into three retardation regions with the same or different area depending upon the area coved by each pixel size. These retardation regions have equal thickness but different retardation value and refractive index differences,  wherein the retardation values overlap or fall within the instantly claimed ranges as recited in the present claims 4 and 13 ([0067], [0084]; green region, Re(550) preferably 130 to 150 nm, thus it can be 550/4=138 nm; blue region, since Re (450)/Re(550) is 0.8 to 0.9, thus Re(450) can be 138*0.8=110; and red region,  Re(550)/Re(650) is 1.03 to 1.25, thus  Re(650) can be 138*1.20=166). ‘475 also discloses that the retardation layer may include a retardation alignment layer and different liquid crystals being used to make a liquid crystal layer as needed ([0071], [0072]). ‘475 discloses that the linear polarizer made from dichroic dye ([0063]) but does not specifically set for that the linear polarizer comprising a dye and a liquid crystal polymer, however, it is well-known in the art that linear polarizer can be made from a dye and a liquid crystal polymer oriented with an alignment layer, which generally provides better moisture resistance, thus one of ordinary skill in the art would have used dye liquid crystal as presently claimed to render the polarizer having better moisture resistance. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as obvious over Yoshinari et al (WO  2019093446, English equivalent US 20200264475, ‘475 hereafter, is cited in this office action) in view of Roh (US 2008/0002111, of record, ‘111 hereafter).
Regarding claims 7 and 14, ‘475 teaches all the limitations of claim 1, but does not disclose that the thickness of each region is different from one another. However, it is known in the art that change thickness of a retardation film is a common practice to adjust retardation value as needed as evidenced by ‘111. ‘111 discloses a polarizer laminate comprising a linear polarizer layer and a retardation layer, wherein the retardation layer comprises three regions with  different thickness with respect to three primary colors to minimize the phase delay difference after the light of different color is transmitted through the retardation layer  ([Fig 3, layer 103 and 111, [0040]-[0051], [0058]-[0066]). In light of these teachings, one of ordinary skill in the art would have used different thickness of each region of the retardation layer with respective to different colors, to adjust the phase retardation value in order to minimize the phase delay difference between each color, and render a display device having better viewing effect.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782